— In an *689action inter alia to determine the location of a common boundary line of certain real property pursuant to article 15 of the Real Property Actions and Proceedings Law, the plaintiffs appeal (1) as limited by their notice of appeal and brief, from so much of a judgment of the Supreme Court, Nassau County, entered January 26, 1976, as, after a nonjury trial, dismissed the first cause of action of their complaint for failure to join the State of New York and the Town of Oyster Bay as parties defendant and (2) from an order of the same court, entered January 21, 1976, which was made on their motion pursuant to CPLR 4404. Judgment affirmed insofar as appealed from and order affirmed, with one bill of costs to cover both appeals. The record on this appeal indicates that the State of New York and the Town of Oyster Bay may have an interest in the disputed land, which is located between the parties’ properties. Consequently, title to that land and the determination of a common boundary line cannot be established without a joinder of both entities. Such joinder would be in accordance with the directives of CPLR 1001 (subd [a]) and section 1511 (subd 2) of the Real Property Actions and Proceedings Law. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.